Citation Nr: 1017175	
Decision Date: 05/10/10    Archive Date: 05/26/10

DOCKET NO.  07-20 368	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for left ear hearing 
loss disability.

2.  Entitlement to service connection for bilateral upper 
extremity peripheral neuropathy.

3.  Entitlement to service connection for bilateral lower 
extremity peripheral neuropathy.

4.  Entitlement to an initial compensable evaluation for 
right ear hearing loss disability.


REPRESENTATION

Appellant represented by:	Wade R. Bosely, Attorney at 
Law




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. M. Powell, Counsel


INTRODUCTION

The Veteran had active service from February 1961 to August 
1969 and again from July 1970 to March 1979.  He also had 
periods of active and inactive duty for training between 1985 
and 1988.

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from June 2006 and September 2006 rating decisions 
of the St. Petersburg, Florida Regional Office (RO) of the 
Department of Veterans Affairs (VA).

In March 2010, the Veteran testified at a personal hearing 
before the undersigned.  A transcript of that hearing has 
been associated with the claims file.

The issue of entitlement to an initial compensable evaluation 
for right ear hearing loss disability is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
Department of Veterans Affairs Regional Office.


FINDINGS OF FACT

1.  Bilateral upper and lower extremity peripheral neuropathy 
has been shown by competent clinical evidence to be causally 
related to service-connected diabetes mellitus, type 2.
2.  Left ear hearing loss disability was initially 
demonstrated years after service, and has not been shown by 
competent evidence to be causally related to the Veteran's 
active service.


CONCLUSIONS OF LAW

1.  Bilateral upper extremity peripheral neuropathy is 
proximately due to or the result of service-connected 
diabetes mellitus, type 2.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2009).

2. Bilateral lower extremity peripheral neuropathy is 
proximately due to or the result of service-connected 
diabetes mellitus, type 2.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2009).

3.   Left ear hearing loss disability was not incurred in or 
aggravated by active service, and may not be presumed to have 
been so incurred or aggravated.  38 U.S.C.A. §§ 1110, 1131, 
1154, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 
3.307, 3.309, 3.385 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009). 

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2009); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide; in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned in the event award of the benefit 
sought.

In the present case, the agency of original jurisdiction 
(AOJ) issued letters to the Veteran in November 2005 and May 
2008 that informed him of what evidence was required to 
substantiate the claims and of his and VA's respective duties 
for obtaining evidence.  The Veteran was also provided with 
notice of the type of evidence necessary to establish a 
disability rating or effective date in the event of award of 
the benefit sought.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the present case, additional VCAA notification 
was provided after the initial AOJ adjudication of the 
claims.  Nevertheless, the Court in Pelegrini noted that such 
requirement did not render a rating decision promulgated 
prior to providing the veteran full VCAA notice void ab 
initio, which in turn would nullify the notice of 
disagreement and 
substantive appeal filed by the veteran.  In other words, 
Pelegrini specifically noted that there was no requirement 
that the entire rating process be reinitiated from the very 
beginning.  Rather, the claimant should be provided VCAA 
notice and an appropriate amount of time to respond and 
proper subsequent VA process.  Here, the Board finds that any 
defect with respect to the timing of any VCAA notice letter 
was harmless error.  Although notice was provided to the 
appellant after the initial adjudication, the case was 
readjudicated thereafter, and the appellant has not been 
prejudiced thereby.  The Board finds that the purpose behind 
the notice requirement has been satisfied because the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of his claims.  For 
these reasons, it is not prejudicial to the appellant for the 
Board to proceed to finally decide this appeal.  

With regard to the duty to assist, the claims file contains 
the Veteran's service treatment and personnel records, VA 
outpatient treatment records, private clinicians' 
statements/opinions, and VA examination reports.    The 
claims file also contains the Veteran's statements in support 
of his claims.  The Board has carefully reviewed such 
statements and concludes that he has not identified further 
evidence not already of record.  The Board has also perused 
the medical records for references to additional treatment 
reports not of record, but has found nothing to suggest that 
there is any outstanding evidence with respect to the 
Veteran's claims.   

The record reflects that the Veteran was afforded VA 
examinations in April 2006 and August 2006.  To that end, 
when VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
The Board finds that the VA examinations and opinions 
obtained in this case are more than adequate for the issues 
decided on the merits herein, as they were based on a review 
of the Veteran's claims file, treatment records, and physical 
examination.  The examiners also provided a complete 
rationale for the opinions stated, relying on and citing to 
the records reviewed.  Thus, based on the foregoing, the 
Board finds that all relevant facts have been properly and 
sufficiently developed in this appeal and no further 
development is required to comply with the duty to assist the 
Veteran in developing the facts pertinent to his claims.

Legal Criteria 

The Board has reviewed all of the evidence in the Veteran's 
claims file, with an emphasis on the medical evidence 
relevant to the issues and rating periods on appeal. 
 Although the Board has an obligation to provide reasons and 
bases supporting this decision, there is no need to discuss, 
in detail, the extensive evidence of record.  Indeed, the 
Federal Circuit has held that the Board must review the 
entire record, but does not have to discuss each piece of 
evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000).  Therefore, the Board will summarize the relevant 
evidence where appropriate, and the Board's analysis below 
will focus specifically on what the evidence shows, or fails 
to show, as to each claim.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2009).

Present disability resulting from disease or injury in 
service is required to establish entitlement to service 
connection.  Degmetich v. Brown, 104 F. 3d 1328 (Fed. Cir. 
1997).  To establish service connection for a disability, 
there must be competent evidence of a current disability 
(medical diagnosis), of incurrence or aggravation of a 
disease or injury in service (lay or medical evidence), and 
of a nexus between the in-service injury or disease and the 
current disability (medical evidence).  Caluza v. Brown, 7 
Vet. App. 498, 507 (1995).

Where a veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946 and sensorineural hearing loss as an 
organic disease of the nervous system, becomes manifest to a 
degree of 10 percent or more within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred in, or aggravated by, such service, 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2009).  

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2009).

Under section 3.310(a) of VA regulations, service connection 
may be established on a secondary basis for a disability 
which is proximately due to, the result of, or aggravated by, 
service-connected disease or injury. 38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
proximately caused by or (b) proximately aggravated by a 
service-connected disability. Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc).  Where a service-connected 
disability aggravates a nonservice-connected condition, a 
veteran may be compensated for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation.  Allen, 7 Vet. App. at 
448.  Temporary or intermittent flare-ups of symptoms of a 
condition, alone, do not constitute sufficient evidence of 
aggravation unless the underlying condition worsened. Cf. 
Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); 
Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

The provisions of 38 C.F.R. § 3.310 were amended, effective 
from October 10, 2006; however, the new provisions require 
that service connection not be awarded on an aggravation 
basis without establishing a pre-aggravation baseline level 
of disability and comparing it to current level of 
disability. 71 Fed. Reg. 52744-47 (Sept. 7, 2006).  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies of 500, 
1,000, 2,000, 3,000 and 4,000 Hertz is 40 decibels or 
greater; or when the thresholds for at least three of these 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (2009). 

The United States Court of Appeals for Veterans Claims 
(Court), referring to its holding in Ledford v. Derwinski, 3 
Vet. App. 87, 89 (1992), stated in Hensley v. Brown, 5 Vet. 
App. 155 (1993), that ". . . the regulation, although 
prohibiting an award of service connection where audiometric 
test scores are within established limits, does not prevent a 
veteran from establishing service connection on the basis of 
post-service evidence of hearing loss related to service when 
there were no audiometric scores reported at separation from 
service." Id. at 158.

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2009).

Legal Analysis

1.   Peripheral Neuropathy 

The Veteran asserts that service connection is warranted for 
bilateral upper and lower extremity peripheral neuropathy, as 
secondary to his service-connected diabetes mellitus, type 2.

When neither the veteran nor the record raises the theory of 
entitlement to service connection on a direct basis, the 
Board need not, sua sponte, consider and discuss that theory.  
Therefore, the Board will not discuss direct or presumptive 
service connection. Robinson v. Mansfield, 21 Vet. App. 545 
(2008).

In order to establish service connection on a secondary basis 
the evidence must show (1) that a current disability exists 
and (2) that the current disability was either caused or 
aggravated by a service-connected disability.
In this case, the record reflects that the Veteran is 
currently service-connected for diabetes mellitus, type II.  
The record also reflects that since 2006, the Veteran has 
been diagnosed with peripheral neuropathy.

With respect to whether the Veteran's service-connected 
diabetes mellitus either caused or aggravated his current 
peripheral neuropathy, an April 2006 VA examination report 
shows that the examiner, after an examination of the Veteran 
and a review of his claims file, opined that there was no 
objective evidence of diabetic peripheral neuropathy.  
According to the examiner, the Veteran stated that 
paresthesias in his left foot preceded the diagnosis of 
diagnosis mellitus and that private medical records provided 
no objective evidence of diabetic peripheral neuropathy.

However, contrary to such opinion is that of the Veteran's 
treating physician, Dr. J. R., who in April 2006, stated that 
the Veteran was a diabetic and "displays classic findings of 
diabetic neuropathy.  He is currently being treated for it 
and has suffered from this as long as we have known him."  
In a March 2010 statement, Dr. J. R.  stated that the Veteran 
is a diabetic who also carries a diagnosis of peripheral 
neuropathy.  According to Dr. R., the Veteran's "diabetes 
was diagnosed prior to establishing with us in 2005, and we 
first began treating his neuropathy in March of 2006.  He has 
undergone testing, and it is assumed his neuropathy is 
secondary to his diabetes."

In weighing the probative value of the clinical opinions of 
record, the Board finds that all three opinions to be 
competent, highly probative medical evidence as to whether 
the Veteran's current peripheral neuropathy was either caused 
or aggravated by his service-connected diabetes mellitus.  As 
a result, the Board finds that the evidence is at least in 
equipoise in this regard.  Accordingly, in view of the 
foregoing and with resolution of doubt in the Veteran's 
favor, the Board the finds that service connection for 
bilateral upper and lower extremity peripheral neuropathy is 
granted.



2.  Left Ear Hearing Loss Disability

The Veteran asserts that service connection is warranted for 
left ear hearing loss disability.  In order to establish 
service connection on a nonpresumptive direct incurrence 
basis, the Veteran must provide evidence of a current 
disability, an in-service injury or disease, and a nexus 
between the current disability and an in-service injury or 
disease.  

With respect to a current disability, the record establishes 
that hearing loss "disability" for VA purposes was 
demonstrated on VA audiometric examination in August 2006, 
where the reported pure tone thresholds, in decibels, were as 
follows:  25 decibels at 500 Hertz, 35 decibels at 1000 
Hertz, 50 decibels at 2000 Hertz, and 80 decibels 3000 and 
4000 Hertz. The reported speech recognition score was 76 
percent.  

In terms of an in-service injury or disease, the Veteran's 
service treatment records do not refer to a complaint or 
finding of left ear hearing loss disability while in service.  
The Board acknowledges that during service, the Veteran 
underwent several audiometric testings and that the reported 
pure tone thresholds ranged between 5 decibels and 30 
decibels.  However, none of the results from the individual 
evaluations demonstrated hearing loss "disability" for VA 
compensation purposes.  See 38 C.F.R. § 3.385 (2009).

Nevertheless, the Board notes that, although left ear hearing 
loss disability was not demonstrated in service, and was 
initially clinically demonstrated by the record many years 
after the Veteran's separation from service, pursuant to 38 
C.F.R. § 3.303(d), and the Court's holding in Hensley v. 
Brown, service connection may still be established if it is 
shown that current hearing loss is related to service.  Also, 
under 38 U.S.C.A. § 1154 (a) (West 2002), the VA is required 
to consider the Veteran's contentions in conjunction with the 
circumstances of his service.  

In this case, the Veteran contends that he was exposed to the 
loud noise of aircraft, including while working on the flight 
line.  The Veteran's DD Form 214 reflects that his military 
occupational specialty was that of an aircraft mechanic, an 
aircraft maintenance technician, and/or a tactical aircraft 
maintenance technician.  The Board finds the Veteran is 
competent to report exposure to loud noise in service.  See 
Washington v. Nicholson, 19 Vet. App. 362, 368 (2005) (noting 
that a veteran and other persons can attest to factual 
matters of which they had first-hand knowledge, e.g., 
experiencing loud noises in service and witnessing events).  
Thus, in light of the evidence of record (i.e--the Veteran's 
DD 214) and the Veteran's competent and credible statements 
regarding exposure to loud noises in service, the Board finds 
that acoustic trauma due to loud noise exposure in service is 
conceded as such is consistent with the circumstances of the 
Veteran's service.  38 U.S.C.A. § 1154(a).

However, the Board observes that the record does not 
establish that the Veteran's current left hearing loss 
disability is etiologically related to his acoustic trauma in 
service.  As noted above, left ear hearing loss disability 
for VA purposes was initially demonstrated decades after 
service.  In the absence of demonstration of continuity of 
symptomatology, this is too remote from service to be 
reasonably related to service.  See Maxson v. Gober, 230 F.3d 
1330 (Fed. Cir. 2000).  Although the Veteran has asserted 
continuity of symptomatology as to his hearing loss since 
service, such assertions are not consistent with the 
objective evidence of record, and are not deemed credible for 
the purposes of establishing continuity of symptomatology.  
In this regard, while such lack of objective evidence does 
not render his statements incredible, such lack of objective 
evidence is for consideration.  Buchanan v. Nicholson, 451 
F.3d 1331, 1336 (Fed. Cir. 2006).  

Further, it is significant to point out that in August 2006, 
a VA examiner, after a review of the Veteran's claims file 
(including referencing the Veteran's history of military 
noise exposure) and an audiological evaluation, opined that 
the Veteran's left ear hearing loss was not the result of 
acoustic trauma incurred during his military service.  In 
reaching this conclusion, the examiner noted that the 
Veteran's service and Air Force Reserves treatment records 
showed "hearing within normal limits for VA purposes in the 
left ear."  She further indicated that "noise-induced 
hearing loss occurs at the time of the exposure, not after 
the noise has ceased." Thus, in the absence of any evidence 
to the contrary, the Board finds that the preponderance of 
the evidence is against a grant of service connection on a 
direct incurrence basis for left ear hearing loss disability.

In order to establish service connection on a presumptive 
basis, the Veteran's left ear hearing loss disability must 
have become manifest to a degree of 10 percent or more within 
one year from the date of termination of his period of 
service.  In this case, no objective evidence of record 
demonstrates that the Veteran's left ear hearing loss 
disability manifested itself to a compensable degree within 
one year of his 1979 separation from service.  Indeed, the 
record reflects that the first documentation of left ear 
hearing loss disability in the record was in 2006, decades 
after the Veteran's separation from service.  Hence, the 
Board finds that the evidence of record does not establish 
that the Veteran is entitled to service connection on a 
presumptive basis for his current left ear hearing loss 
disability.

In conclusion, although the Veteran asserts that his current 
left ear hearing loss disability is related to service, he is 
not competent to provide an opinion requiring medical 
knowledge, such as a question of medical causation.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  He is competent to 
give evidence about what he experienced; for example, he is 
competent to report that was exposed to noise in service and 
experiences current left ear hearing loss.  See, e.g., Layno 
v. Brown, 6 Vet. App. 465 (1994).  Competency, however, must 
be distinguished from weight and credibility, which are 
factual determinations going to the probative value of the 
evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  
Therefore, in the absence of any documented competent medical 
evidence that demonstrates that the Veteran's current left 
ear hearing loss is related to noise exposure in service, the 
Board's finding that his statements as to the etiology of his 
left ear hearing loss are less than credible, and the 
negative evidence of record, including the August 2006 VA 
opinion, the preponderance of the evidence is against the 
claim.  The Board has considered the doctrine of giving the 
benefit of the doubt to the Veteran, under 38 U.S.C.A. § 5107 
(West 2002), and 38 C.F.R. § 3.102 (2009), but does not find 
that the evidence is of such approximate balance as to 
warrant its application.  




ORDER

Entitlement to service connection for bilateral upper and 
lower extremity peripheral neuropathy as secondary to 
service-connected diabetes mellitus, type 2, is granted.

Entitlement to service connection for left ear hearing loss 
disability is denied.


REMAND

The Court has held that where the veteran claims that a 
disability is worse than when originally rated, and the 
available evidence is too old to adequately evaluate the 
current state of the condition, the VA must provide a new 
examination.  Olsen v. Principi, 3 Vet. App. 480. 482 (1992), 
citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).

The Veteran asserts that an initial compensable evaluation is 
warranted for his service-connected right ear hearing loss 
disability.  He has contended that such disability has 
worsened than when it was originally rated.  The record 
reflects that the Veteran was last provided a VA examination 
for such disability in August 2006.    Therefore, the Board 
finds that a new VA examination is necessary to determine the 
current nature and extent of the Veteran's service-connected 
right ear hearing loss disability. Such information would be 
useful in the de novo adjudication of the Veteran's claim.
 
The Veteran must be advised of the importance of reporting to 
the scheduled VA examination and of the possible adverse 
consequences, to include the denial of his claim, of failing 
to so report.  See 38 C.F.R. § 3.655 (2009).

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and request that 
he furnish the names, addresses, and 
dates of treatment of all medical 
providers from whom he has received 
treatment for his service-connected right 
ear hearing loss disability since August 
2005.  After securing the necessary 
authorizations for release of this 
information, the RO should seek to obtain 
copies of all treatment records referred 
to by the Veteran, not already of record, 
including any ongoing VA outpatient 
treatment records.  
	
2.  The Veteran should then be afforded a 
VA audiological examination to determine 
the current severity of his service-
connected right ear hearing loss 
disability. The Veteran's claims file 
should be made available to the examiner 
and must be reviewed in conjunction with 
the examination; such review must be 
noted in the examination report.  All 
tests and studies deemed necessary by the 
examiner should be performed.

3.  If the benefit sought is not granted, 
the Veteran and his attorney should be 
issued a supplemental statement of the 
case, and afforded the appropriate period 
to respond.  Thereafter, the claim should 
be returned to the Board for further 
appellate consideration, if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).



______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


